415 F.2d 477
UNITED STATES of America, Appellee,v.Ronald Edward MAPLES, Appellant.
No. 13179.
United States Court of Appeals Fourth Circuit.
Oct. 6, 1969.

Stedman Hines, Bryson City, N.C.  (Court-appointed counsel), on brief for appellant.
William Medford, U.S. Atty., and William M. Styles, Asst. U.S. Atty., on brief, for appellee.
Before SOBELOFF, BOREMAN and BRYAN, Circuit Judges.
PER CURIAM:


1
The jury's verdict against Ronald Edward Maples for wilfully and maliciously attempting on or about July 11, 1968 to destroy the dwelling of another located on the Cherokee Indian Reservation, a place within the territorial jurisdiction of the United States, in violation of 18 U.S.C. 1363, was approved on December 3, 1968 by the Federal Court for the Western District of North Carolina.  Maples now appeals but we find no merit in his contentions.


2
Affirmed.